Citation Nr: 0940283	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1990 to January 1995.
  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the Veteran's claims of 
entitlement to service connection for neck and back 
conditions.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

At the May 2008 hearing, and subsequently in August 2009, the 
Veteran submitted additional medical evidence directly to the 
Board, accompanied on both occasions by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

In April 2009, the Board solicited a medical opinion from an 
Independent Medical Expert (IME) concerning whether the 
Veteran's current cervical and lumbar spine disabilities are 
a result of the Veteran's claimed in-service back injuries.  
In June 2009, the Board received the requested IME report, 
which has been provided to the Veteran.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed cervical spine disability and her 
military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed lumbar spine disability and her military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred 
in or aggravated by active military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran's lumbar spine disability was not incurred in 
or aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
cervical and lumbar spine disabilities.  Because the two 
issues on appeal involve the application of identical law to 
virtually identical facts, for the sake of economy the Board 
will address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 5, 2006, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
January 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist her with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide her claims.  With 
respect to private treatment records, the January 2006 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on her behalf.

The January 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the January 2006 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, and 
VA and private treatment records have been associated with 
the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in April 2006.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded her current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  

Additionally, the Board obtained an IME opinion in June 2009, 
the results of which will be discussed below.  The report 
demonstrates that the medical expert thoroughly reviewed the 
evidence of record and rendered an appropriate opinion based 
on the question presented by the Board.

The Veteran's representative has argued that the IME failed 
to comply completely with the Board's requests.  More 
specifically, the Veteran's representative asserts that 
although the IME was asked by the Board to comment on the 
opinions already of record, expressing agreement or 
disagreement with each, he failed to do so.  The 
representative then cited to the positive nexus opinions of 
two medical professionals, M.L. and D.C.  See the September 
30, 2009 Appellant's Brief, 
page 2.  

The Board's April 2009 letter requesting an IME opinion 
specifically highlighted the opinions of three persons [M.L., 
J.S., and D.C.] who concluded that the Veteran's neck and 
back disabilities were related to an in-service motor vehicle 
accident.  The letter additionally highlighted a negative 
nexus opinion supplied by the above-referenced April 2006 VA 
examiner.  The April 2009 letter from the board specifically 
requested that the IME "comment on the opinions already of 
record, expressing agreement or disagreement with each."  
See the April 2009 IME request letter, page 2.  

Crucially, in a letter accompanying his report, the IME 
specifically stated with supporting rationale that he 
concurred with the VA examiner's conclusions, and that he 
disagreed with the opinions of M.L. and J.S..  See the June 
2009 letter from the VHA examiner.  Although the Veteran did 
not specifically agree or disagree with the opinion of D.C., 
it is clear that in disagreeing with the positive nexus 
opinions of M.L. and J.S., and coming to his own 
diametrically opposed conclusions, the IME also implicitly 
disagreed with the positive nexus opinion of D.C.  Under such 
circumstances, the Board finds that the IME substantially 
complied with the Board's requests.  Cf. Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) [substantial compliance, not 
absolute compliance, with Board directives is required].

In an August 31, 2009 letter, the Veteran indicated that, 
with respect to her in-service motor vehicle accident, she 
believed "additional [Air Force] base departments [e.g. 
road/parking lot maintenance and police] also have 
documentation about my accident."  However, as will be 
discussed below, it is uncontroverted that a motor vehicle 
accident in fact occurred.  As will be further discussed 
below, the matter in dispute is whether the Veteran sustained 
an injury to her back or neck in that accident.  Service 
medical records which document the Veteran's injuries are 
already in the file.  Even assuming that the above-referenced 
police and parking lot reports in fact existed, they would 
add nothing to the record.  It is highly unlikely that police 
and parking lot reports would contain medical evidence, and 
the Veteran has not presented any cogent argument that such 
records would contain medical evidence.  Accordingly, the 
Board sees no need to obtain these records.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in May 2008.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2008). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran contends that her current cervical 
and lumbar spine disabilities are related to injuries she 
sustained in an in-service motor vehicle accident.   

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the IME recently 
diagnosed the Veteran with "cervical spondylosis at C4-5, 
C5-6 and C6-7 with central disc herniation at C6-7" as well 
as with "lumbar spondylosis with mechanical back pain."  
See the IME's  June 2009 letter.  This appears to be 
consistent with other evidence of record.  Accordingly, 
Hickson element (1), current disability, is satisfied as to 
both the Veteran's cervical and lumbar spine claims.  

With respect to Hickson element (2), the Board will 
separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a chronic neck or back 
disability was present in service.  Her in-service treatment 
reports were pertinently negative with respect to any disease 
affecting the Veteran's neck or back.  Accordingly, in-
service disease is not shown as to both issues.  

The Board additionally observes that the medical evidence of 
record fails to show that the Veteran's current neck or back 
disabilities were initially diagnosed within one year of her 
separation from service.  Therefore, the presumption 
contained in 38 C.F.R. § 3.309(a) does not apply to either 
claim.  

Concerning in-service injury, the Veteran claims that she 
injured her back in a motor vehicle accident that occurred in 
service.  More specifically, the Veteran contends that while 
reaching into her parked car in April 1993, she slipped on 
ice and fell, knocking the car into gear.  The Veteran 
contends that the car rolled over her left foot and leg, up 
her left side, and dragged her in the parking lot.  See the 
May 2008 hearing transcript, pages 6 and 7.  The Veteran 
stated that she sustained "lacerations to [her] hand(s), 
arm(s), face/chin, to include a tire mark 'half-way up my 
back', according to the examining doctor . . . ."  She 
additionally stated that her head may have "got caught in 
the open-door while being dragged."  See the Veteran's 
August 31, 2009 letter to the Board.  She also contends the 
car rolled off her left shoulder.  See the Veteran's January 
11, 2006 Statement in Support of Claim.  

As was alluded to in the duty to assist section above, there 
is no question that the accident itself occurred.  In 
addition to the Veteran's own statements, an April 7, 
1993 record indicates that the Veteran "[w]as reaching into 
her car to get [an] ice scraper and hit [the] gear shift into 
neutral."  

Crucially, however, the contemporaneous records do not 
document any back or neck injuries.  The report referred to 
above stated:  "The car ran over her (L) foot and back of 
(L) leg."  Moreover, the Veteran's service treatment records 
fail to note any complaints of, or treatment for back or neck 
pain following this accident.  Indeed, the injuries described 
upon examination after the accident consist of left leg 
injuries alone: "(L) foot and calf crush injury with 
multiple abrasions"; see also the Veteran's April 7, 1993 
Chronical Record of Medical Care [noting the Veteran's 
complaints of left calf pain and left hip pain from 
abrasions, and a diagnosis of "soft tissue crush injury"].        

Although the Veteran asserts that her medical evaluation 
report at the time of her accident was incomplete [see the 
Veteran's August 21, 2009 letter to the Board], this does not 
appear to be the case.  Moreover, none of the other service 
treatment records indicate complaints of, or treatment for, 
any back or neck injury.  Rather, the medical evidence of 
record demonstrates significant treatment for a left leg 
disability to include "chronic swelling (L) leg," and 
"chronic edema" from the "(L) foot 1/3 up leg."  See the 
Veteran's April 16, 1993 Consultation Sheet and her April 23, 
1993 Chronological Record of Medical Care respectively.  This 
treatment included leg elevation, and the frequent use of a 
compression stocking.  See, e.g., the April 23, 1993 
Chronological Record of Medical Care.  

The Veteran also asserts that the physician who examined her 
after her April 1993 accident told her that he could see a 
tire tread impression midway up her back.  
See the Veteran's August 31, 2009 letter to the Board.  There 
is no contemporaneous evidence of record indicating such; the 
observations of medical personnel were confined to the left 
lower extremity.  The Veteran's report of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


Although the Veteran now states that she experienced pain in 
her back and neck "once or twice a year" for the five years 
following the accident, the Veteran failed to indicate any 
back or neck pain, locked joints, or related symptomatology 
at any time during service.  Indeed, in service medical 
history reports dated May 4, 1993 and November 29, 1994 the 
Veteran pertinently indicated "no" when specifically asked 
whether she had any diseases or conditions that were not 
already identified.  

The medical evidence of record demonstrates that the Veteran 
did not receive treatment for any back or neck pain until May 
2000, more than five years following her separation from 
service.  At that time, the Veteran complained that she could 
not move her neck, but crucially indicated that her symptoms 
began two weeks earlier after sleeping at a hotel.  She was 
diagnosed with an acute cervical strain.  See the May 1, 2000 
private treatment report of J.G.  Significantly, a VA 
musculoskeletal evaluation just three days after this 
diagnosis indicated normal inspection/palpitation, range of 
motion, muscle strength, and stability of the Veteran's neck 
and spine.  See the Veteran's May 4, 2000 VA Progress Note.  

The Veteran subsequently sought treatment for a pulled back 
muscle in July 2002, at which time she indicated she was seen 
by Dr. J.G. for the same problem two years prior.  Again, she 
was diagnosed with a cervical strain.  See the Veteran's July 
2, 2002 private treatment report.  

With respect to the Veteran's lumbar spine, the Veteran 
crucially did not complain of low back pain until February 
2004.  See the February 24, 2004 private treatment report of 
the Veteran's chiropractor, Dr. C.K.D. [noting that the 
Veteran reported a "new condition of pinching in the left 
lower lumbar region"].  

Accordingly, there is no medical evidence documenting 
treatment for the Veteran's current cervical and lumbar spine 
disabilities in service, or for years following service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  
The lack of any medical evidence of neck or back problems 
during this time is itself evidence which tends to show that 
no chronic injury to the neck or back was sustained in 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the history [or 
lack thereof] the Veteran presented to medical professionals 
for treatment purposes years ago than it does on her recent 
statements to VA in connection with his claims for monetary 
benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Indeed, the Board finds that 
the Veteran's silence as to the occurrence of any in-service 
chronic back or neck injury during her extensive in-service 
treatment from the time of her accident in April 1993 to the 
time of her separation in January 1995 weighs heavily against 
the Veteran's claims.  

Accordingly, after considering the record as a whole, the 
Board finds that the Veteran's service treatment records 
[which report no cervical or lumbar spine diseases, or 
injuries to the Veteran's back or neck in relation to her 
reported in-service motor vehicle accident] are persuasive 
evidence that the Veteran did not sustain an in-service 
injury to the her cervical or lumbar spine.  

Hickson element (2) is not satisfied as to both issues, and 
the Veteran's cervical and lumbar spine claims fail on this 
basis alone.  

For the sake of completeness, with respect to Hickson element 
(3), the competent medical evidence of record is against the 
finding of a positive nexus between the Veteran's current 
cervical and lumbar spine disabilities and her service.  

In light of the lack of medical evidence of an in-service 
neck or back injury, medical nexus would be a manifest 
impossibility.  Nonetheless, as noted above, the Veteran has 
submitted opinions linking her current cervical and lumbar 
spine disabilities to her in-service motor vehicle accident.  
Specifically, M.L., D.O. stated that an examination of the 
Veteran revealed tissue changes reflective of prior trauma.  
She diagnosed the Veteran with "low back pain, neck pain and 
multiple somatic dysfunctions," and related this pain to the 
Veteran's 1993 car accident.   See a February 28, 2008 letter 
from M.L., D.O.

Similarly, J.S. stated that the Veteran's accident caused 
psychosomatic trauma.  
J.S., whose credentials are obscure, stated that 
psychosomatic pain can be "held within the tissue long after 
that area has been injured" and, in this case, the Veteran's 
left side of her body is "remembering her accident", 
causing her pain.  See the May 4, 2008 letter from J.S.  

Additionally, D.C., a chiropractor, indicated that all the 
Veteran's cervical and lumbar spine symptoms are "causally 
related to the 1993 accident with the car.  This is based 
upon my examination and history as related by the patient."                    
See the May 16, 2008 report of D.C.; see also the recently 
submitted June 30, 2009  Referral Form from D.C. to A.N. 
[noting a "previous injury to multiple areas when run over 
by a truck"].   

Based as they are on the Veteran's statements concerning her 
neck and back being injured in service, these three positive 
nexus opinions lack probative value.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Crucially, in Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court, citing its decisions in Swann and Reonal 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  In this case, as described in detail 
above, the Veteran's contemporaneous service treatment 
reports are devoid of any reference to any injury to the 
Veteran's neck or back caused by her 1993 car accident, or by 
any other in-service event.  Further, the Veteran's post-
service medical history shows an unexplained gap in time 
before the Veteran complained of back or neck pain, and when 
she initially complained of neck pain in 2000 (and again in 
2002) she did not in fact mention the accident in service but 
rather indicated that the problem was of recent onset. 

These facts, which each of the above listed medical 
professionals crucially failed to acknowledge, contradict the 
Veteran's underlying assertions upon which they seemingly 
relied.

In contrast, after a thorough review of the Veteran's medical 
history, the IME, an orthopedic spine specialist, crucially 
concluded the following:  

The human spine is liberally enervated with nociceptors, 
the nerve endings that carry pain sensation from the 
periphery of the discs, the ligaments and tendons as 
well as the musculature.  If the claimant had sustained 
an injury to her neck or low back sufficient to produce 
an alteration in the natural history of spinal 
degeneration, it is reasonably assumed that the patient 
would have experienced pain that would have been 
documented at the time of her injury or shortly 
thereafter.  Given the fact that this evidence is 
lacking, it is my opinion that the patient's complaints 
of neck and back pain are unrelated to her injury in 
1993.  

See the June 2009 IME report, page 14.  

Additionally, the IME specifically confirmed the negative 
nexus opinion provided by the April 2006 VA examiner [who 
also concluded that the Veteran's cervical and lumbar spine 
disabilities were less likely related to her military 
service], and disagreed with the above referenced opinions of 
M.L. and J.S., and implicitly with D.C, "[i]n that they do 
not reflect understood spinal pathology and the time course 
of the patient's complaints . . . ."  See the IME's June 
2009 letter.  

After reviewing the evidence of record, the Board finds the 
opinion of the IME, and in turn the opinion of the April 2006 
VA examiner, to be highly probative.  These opinions square 
with the objective evidence in the record.  As has been 
discussed above, contemporaneous service treatment reports 
are utterly devoid of any reference to cervical lumbar spine 
injuries or complaints.  There is no evidence of record 
demonstrating that the Veteran sustained an in-service injury 
to her neck or back, aside from the Veteran's own recent, 
self serving statements.  

The IME specifically commented upon the relevant medical 
history and provided a medical opinion with supporting 
rationale which was consistent with the evidence of record as 
a whole.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].

Although the Veteran and her representative argue that the 
Veteran's current neck and back disabilities were incurred in 
service, neither have demonstrated that they have any medical 
expertise to make such an opinion or diagnosis.  It is well-
settled that lay persons without medical training, such as 
the Veteran, are not competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  
The opinion of the Veteran is entitled to no weight of 
probative value.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Veteran also contends that she has had her neck and back 
disabilities since service.  See the May 2008 hearing 
transcript, page 7; see also the Veteran's June 1, 2006 VA 
Neurosurgery Consult [noting that the Veteran stated "her 
left side was pinned under a car in 1993 . . . and [she] has 
been seeking chiropractic care since that time"].  The Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b) 
regarding continuity of symptomatology, discussed in the law 
and regulations section above.

The Board recognizes that the Veteran is competent to testify 
as to her observable symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), [lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge].  
However, supporting medical evidence of continuity of 
symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  As has described in detail above, 
such evidence is lacking in this case.  More specifically, 
the Veteran did not complain of any neck or back pain until 
May 2000, which she herself started two weeks prior; 
significantly she did not mention the 1993 accident.  

In short, any contentions by the Veteran that she experienced 
neck and back pain continually since service are outweighed 
by the lack of objective evidence of any such symptomatology 
for years after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Maxson, supra.  Accordingly, service connection cannot be 
established by continuity of symptomatology.  

Accordingly, the Board finds that Hickson element (3) is not 
met as to both issues, and the Veteran's cervical and lumbar 
spine claims fail on this basis as well.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
cervical and lumbar spine disabilities.  Contrary to the 
Veteran's representative's assertions [see the September 30, 
2009 Appellant's Brief, page 2], the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefits sought on appeal are 
therefore denied.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


